Citation Nr: 0945859	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  09-06 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for hepatitis C.

2.  Entitlement to an increased rating for tinnitus.

3.  Entitlement to service connection for arthritis, to 
include degenerative diseases of the spine and knees.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1951 to January 
1953 as a member of the U.S. Army Medical Corps.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 2005 and 
January 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which, 
respectively, granted service connection and established 
initial ratings for tinnitus and hepatitis C, and denied 
entitlement to service connection for arthritis.

The Board notes that the issue of entitlement to service 
connection for arthritis has previously been characterized as 
requiring new and material evidence to reopen a finally 
denied claim.  See Rating decision, August 2007.  However, a 
review of the record reveals that the Veteran's original 
claim for service connection was not finally denied.  
Instead, after the January 2006 rating decision, the Veteran 
submitted a timely Notice of Disagreement.  Then, a Statement 
of the Case was issued in February 2007.  Shortly thereafter, 
on March 7, 2007, the Veteran indicated that he wished to 
"reopen" his claim for degenerative bone disease and 
submitted an additional private treatment record.  At this 
time however, the one year period allowed for filing of an 
appeal on the prior rating decision had not expired.  See 
38 C.F.R. § 20.302(b) (2009).  Therefore, the Veteran's 
original claim for service connection benefits was not a 
finally adjudicated claim.  38 C.F.R. § 3.160 (2009)(defining 
status of pending versus finally adjudicated claims).  As 
such, the Board accepts the March 2007 statement as a notice 
of intent to continue the appeal, and the appeal is thus 
perfected for the Board's consideration.  38 C.F.R. § 20.202 
(2009).  As a result, the issue on appeal is properly 
characterized on the title page of this decision and does not 
require new and material evidence to reopen the claim.  

The Board further acknowledges that on March 12, 2007 the 
Veteran submitted an Appeal Status Election Form indicating 
that he was satisfied with the decision on his appeal "with 
respect to all issues" and requested withdrawal of his 
appeal.  However, this document mentions the Supplemental 
Statement of the Case (SSOC) dated March 8, 2007 in a brief 
handwritten notation.  The SSOC issued on this date pertains 
only to the issues of increased ratings for tinnitus and 
hepatitis C.  As such, the Board finds that the issue of 
service connection for arthritis is not withdrawn, and the 
appeal continues as to this issue.  

As a final point of clarification, prior to the 
aforementioned adjudication on the basis of new and material 
evidence, the issue of entitlement to service connection was 
framed as relating to general arthritis without a specific 
joint or joints identified.  See, e.g., Rating decision, 
January 2006; Statement of the case, February 2007.  However, 
VA treatment records were reported as showing diagnoses of 
degenerative joint disease of the left knee and non-specific 
osteoarthritis.  Id.  In compliance with VA's responsibility 
to fully and sympathetically develop a Veteran's claim to its 
optimum, the Board takes collective jurisdiction over the 
Veteran's claim of service connection for arthritis, to 
include both the joints of the spine and the knees as this 
appears to be the Veteran's intent and the AOJ initially 
weighed the merits of the claim in this respect.  Id.; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for arthritis, to include 
degenerative diseases of the spine and knees is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

On March 12, 2007, prior to promulgation of a decision in the 
appeal, VA received written notification from the appellant 
requesting the withdrawal of his appeal for increased ratings 
for tinnitus and hepatitis C.




CONCLUSION OF LAW

The criteria for an appellant's withdrawal of issues on 
appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn the issues 
of increased ratings on appeal and, hence, there remain no 
allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to these issues and they 
are hereby dismissed.


ORDER

The issue of entitlement to an increased rating for tinnitus 
is dismissed.

The issue of entitlement to an increased rating for hepatitis 
C is dismissed.


REMAND

A review of the record reveals that additional notification 
and evidentiary development is required before the issue of 
entitlement to service connection for arthritis, to include 
degenerative diseases of the spine and knees, is ready for 
Board adjudication.  See 38 C.F.R. § 19.9 (2009).  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

Initially, the Board notes that the Veteran's complete 
service treatment records have been determined to be 
unavailable and likely destroyed by a 1973 fire at the 
National Personnel Records Center (NPRC) storage facility in 
St. Louis, Missouri.  See, e.g., Personnel Information 
Exchange System (PIES) response, January 2003.
Under such circumstances, VA has a heightened duty to search 
for medical information from alternative sources in order to 
reconstruct the service treatment records.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  The Veteran should be notified 
of alternative sources of evidence that may be used to show 
the in-service incurrence of disease or injury, and VA must 
make reasonable efforts to obtain any relevant adequately 
identified documentation.  

In addition, the record reflects that there are outstanding 
private treatment records which are potentially relevant to 
the Veteran's claims.  An April 2003 VA treatment notation 
states that the Veteran's osteoarthritis is treated by an 
"outside rheumatologist."  The Veteran has also submitted a 
general letter pertaining to his spine and knee conditions 
from Dr. JA of a chiropractic practice.  It does not appear 
that records of treatment have been sought from either 
provider.  Reasonable efforts to obtain the relevant 
outstanding private treatment records must be undertaken.  
38 C.F.R. § 3.159(c)(1) (2009). 

The Board also notes that the most recent VA treatment 
records that have been associated with the claims file are 
dated in March 2007.  All relevant VA treatment records 
created since that time should be obtained and associated 
with the claims file.  

The Board is also required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  Here, the current medical 
evidence establishes that the Veteran receives treatment for 
osteoarthritis.  The Veteran has also credibly described an 
in-service fall from a significant height, to which he 
attributes his current arthritis.  The question therefore 
remains whether the evidence indicates that there may be an 
association.  A VA opinion should be obtained to address 
etiology of the Veteran's arthritis.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

In this regard, the examiner must consider the Veteran's 
statements regarding the in-service injury in which he fell 
from a mountain height of approximately 500 to 1000 feet; the 
Veteran's description of symptoms during service, if any; and 
the Veteran's statements, if any, of continuous symptoms 
after service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate where the 
examiner did not comment on the Veteran's report of in-
service injury but relied on the service medical records to 
provide a negative opinion).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  As service treatment records appear 
to be unavailable, VA must take all 
appropriate steps to secure any 
alternative service treatment records 
for the Veteran from any appropriate 
source.  Per the VA Adjudication 
Procedure Manual, the non-exhaustive 
list of documents that may be 
substituted for service treatment 
records in this case includes, but is 
not limited to, statements from service 
medical personnel, "buddy" certificates 
or affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics, and private 
physicians where a Veteran may have 
sought treatment, especially soon after 
service discharge, letters written 
during service, photographs taken 
during service, pharmacy prescription 
records, and insurance examinations.  
Notify the Veteran of the alternative 
sources of evidence that may be used to 
show an in-service incurrence of 
disease or injury relative to his claim 
of service connection for arthritis.  

2.  Contact the Veteran to obtain 
complete unit identification 
information for the military unit to 
which he was attached upon arrival in 
Korea.  For additional information 
provided by the Veteran, please review 
the Decision Review Officer hearing 
transcript from November 2004.  

The Veteran should also be asked to 
provide an approximate date, within no 
greater than a three month period, for 
the claimed fall injury in Korea.  
Thereafter, if sufficient identifying 
information is provided, request 
morning reports or other relevant 
historical records from the identified 
unit that may provide additional 
information regarding the fall 
described by the Veteran and his 
subsequent treatment.  If it is 
determined that adequate identifying 
information is not provided to allow a 
search for this type of evidence, 
please document this determination  in 
the claims file.  

3.  Contact the Veteran to obtain 
consent and authorization to release 
medical information from any private 
medical provider with knowledge of his 
claimed arthritis, specifically to 
include Dr. JA identified by the March 
2007 letter within the claims file, and 
the "outside rheumatologist" 
identified in the April 2003 VA 
treatment notation.  Contact any duly 
identified and authorized medical 
provider to obtain the relevant medical 
records.  

4.  Obtain and associate with the 
claims file all outstanding VA 
treatment records for this Veteran, 
from March 2007 forward.  

5.  Any and all records obtained 
through the above development efforts 
must be associated with the claims 
file.  If any identified record is 
unavailable, the RO should so 
specifically state, and the 
documentation used in making that 
determination should be set forth in 
the claims file.  All attempts to 
obtain these records, including those 
which may ultimately prove 
unsuccessful, must be documented in the 
claims folder.

6.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed 
degenerative disorder of the bones or 
joints, specifically to include 
arthritis of the spine and/or  knees.  
The Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  All necessary 
studies and tests must be conducted. 
	
The examiner is then requested to:
(a)  State all currently diagnosed 
arthritic or degenerative disabilities 
of the joints;
(b)  Identify the approximate date of 
onset for any chronic acquired 
disability identified in (a), at least 
specifying onset prior to military 
service, during military service, or 
since military service;
(c)  Opine, with adequate supporting 
rationale, whether any currently 
diagnosed arthritic disability was 
incurred in or aggravated by active 
military service, to include 
consideration of the Veteran's  
statements regarding an in-service fall 
injury after slipping on ice;
(d)  Identify whether it is at least as 
likely as not, based upon the evidence 
of record, that any arthritis was 
present within one year from discharge 
from active military service in January 
1953. 

7.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


